Citation Nr: 1814003	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  11-06 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for sinusitis, to include as secondary to the Veteran's service-connected allergic rhinitis.

2.  Entitlement to service connection for a right hip disorder, to include as secondary to the Veteran's service-connected left hip disability and/or his service-connected cervical spine disability. 


ATTORNEY FOR THE BOARD

S. Krunic, Counsel


INTRODUCTION

The Veteran had active service from March 1986 to March 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  October 2011 and February 2017 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

In September 2015, the Board remanded the issues of entitlement to an initial compensable evaluation for allergic rhinitis and entitlement to service connection for a right hip disorder for further development.  Thereafter, in a February 2017 rating decision, the RO increased the evaluation of allergic rhinitis to 30 percent effective from May 19, 2016.  

In a May 2017 decision, the Board denied entitlement to an increased rating for allergic rhinitis in excess of 10 percent prior to May 19, 2016 and in excess of 30 percent thereafter.  Although the Board decision incorrectly stated that the Veteran was assigned a 10 percent evaluation prior to May 19, 2006, rather than a noncompensable evaluation, the Veteran did not appeal the determination and thus, the Board will not further address the issue because it constitutes a harmless error.  In addition, the issues of entitlement to service connection for sinusitis and a right hip disorder were remanded for further development.  The case has since been returned for further appellate review.

This case consists of documents in Virtual VA and the Veterans Benefits Management System (VBMS). Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims.

Regarding the Veteran's sinus disorder claim, a VA medical opinion was obtained pursuant to the May 2017 remand.  A June 2017 VA examiner opined that the Veteran's sinusitis was less likely than not incurred in or caused by military service. 
December 2010 right hip pain diagnosed with joint pain localized in the hip.  Popping in hp paian with external and internal rotation, use a can for stability x-ray 

The Board remanded the case in September 2015.  Subsequently, in a 

Significant of diagnosis of osteoarthritis 13 months of discharge.

March 2011 acute sinusits.  - reported three weeks of symptoms and prescribed  nasal congestion and cough for 3 weeks  sinus pain an dnasal discharge.  Prescribed amoxlycillin

Describe how arthritis develops

May 2017 decision, the Board confirmed the  

February 2011 substantive appeal, the Veteran stated that poor posture from problems with left hip and feet has affect right hip.  Asserts Service  connected cervical spine disorder affects right hip

The Veteran underwent a VA examination in December 2014 with a subsequent opinion in January 2015. The examiner diagnosed degenerative joint disease of the cervical and thoracolumbar spine. The

Additionally, the Board finds the VA examiner's opinion with respect to the Veteran's back claim inadequate. In this regard, the examiner did not address the Veteran's statements with respect to his prior back injury resolving prior to service. The examiner also did not comment on the Veteran's hospitalization and bedrest following his injury during training, in light of nothing being noted on his entrance examination. Thus, the Board finds that this issue must also be remanded

December 2000 postural shoulder exercises for scapular stabilizer cuff exercise for bilateral lower treapezius tightness

February 1989 RMH sinusitis for past two years-NCD (not considered disabling)
March 1990 sinusitis, 2 years ago, NCD
May 1992 Report of Medical History notes sinusitis, occasional sinus infections.
March 1995 sinusitis, history of sinusitis, NCD
November 1997RME nothing  stated had sinusitis since he was a child history of sinus allergies

VA examination shows dx of sinusitis and veteran's lay statements

October 1999 RME shows dx of sinusitis
September 2002 RME and RMY Veteran stated had complaints of chronic sinusitis which the Veteran stated he had all my life

February 2007 stil witth occasional rhinosinusitis. 


Pseudoephedrine, fornasal and sinus congestions, sodium chloride nasal spray, used to add dissolve and soften thick or crusty mucous inside the nose. During service Flonase which is prescribed for both allergic rhinitis as well as sinusitis.  November 2004 Veteran has sinusitis which occurs two to three times per year which he treats with over the counter medications

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should afford the Veteran a VA examination for the purpose of determining the nature and etiology of any sinus disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

The examiner should also note that the Court has held that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or at any point during the pendency of that claim. McClain v. Nicholson, 21 Vet. App. 319  , 312 (2007). In this regard, the examiner should note the documented diagnoses of sinusitis in April 2007 and February 2008, as well as the polyp noted on the March 2007 CT scan.

 The examiner should state whether it is at least as likely as not that the Veteran has a sinus disorder that manifested during service or is otherwise related thereto. In rendering this opinion, the examiner should discuss the Veteran's January 1968 in-service diagnosis for sinusitis as well as the January 1969 motor vehicle accident causing facial injuries. The January 1969 emergency room treatment records for these in-service facial injuries are of record. Moreover, the head injury sustained in that accident has served as the basis of an award of service connection for scars, headaches, traumatic brain injury, and facial nerve damage. 

 (The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

 A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 , copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the above actions and any other development as necessary, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




